                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. S:21-CV-32-D


LARRY DARNELL HILL, JR.,                    )
                                            )
                        Plaintiff,          )
                                            )
              v.                            )                               ORDER
                                            )
ST. JUDE MEDICAL, et al.,                   )
                                            )
                        Defendants.         )


        On January 21, 2021, plaintiff, appearing pro ~ filed a motion to proceed in forma pauperis

[D.E. 1]. On February 2, 2021, the court referred the motion to proceed in forma pauperis to United

States Magistrate Judge Robert T. Numbers, II, and for a frivolity review [D.E. 4]. On February 9,

2021, plaintiff filed a motion for "immediation" [D.E. S]. On March 26, 2021, Judge Numbers

ordered plaintiff to particularize his complaint [D.E. 6]. On May 13, 2021, plaintiff filed an

amended complaint [D.E. 9]. On June 4, 2021, Judge Numbers granted the motion to proceed in

forma pauperis [D.E. 10]. On June 7, 2021, plaintiff filed his complaint [D.E. 11].

        On July 6, 2021, Judge Numbers issued a Memorandum and Recommendation ("M&R") and

recommended that the court dismiss the action unless Hill returned completed summonses for each

defendantto the court within fourteen days ofthe date ofthe M&R. See [D.E. 12]. On July 7, 2021,

Hill filed a motion to order speedy trial and for defendants to contact plaintiff or identify themselves.

See [D.E. 13]. On July 12, 2021, Hill filed proposed summonses forissuance by the clerk [D.E. 14].

        "The Federal Magistra~s Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th


            Case 5:21-cv-00032-D Document 15 Filed 08/17/21 Page 1 of 2
Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198,200 (4th Cir. 1997). In order "to preserve for

appeal an issue in a magistrate judge's report, a party must object to the :finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (quotation omitted); see

United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

        The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. See Diamond, 416 F.3d at 315. Thus, the court adopts the conclusion

in the M&R. .Plaintiff complied with the M&R and filed proposed summonses. Because plaintiff

is proceeding pro se and in forma pauperis, the court directs the clerk to issue the summonses, and

forward the summonses to the United States Marshal Service ("USMS") for service. The USMS is

directed to serve the summonses and a copy of the complaint on each defendant

       In sum, the court ADOPTS the conclusion in the M&R [D.E. 12], and DIRECTS the clerk

to issue the summonses and forward the summonses to the USMS for service. The court DIRECTS

the USMS to serve the summonses and a copy of the complaint on each defendant. Plaintiff's

motions for "immediation" [D.E. 5], and to order speedy trial and to order defendants to contact

plaintiff or identify themselves [D.E. 13] are DENIED as baseless.

       SO ORDERED. This J.1 day of August 2021.


                                                              JSC.DEVERID
                                                              United States District Judge

                                                   2

            Case 5:21-cv-00032-D Document 15 Filed 08/17/21 Page 2 of 2
